      Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                               PageID.248            Page 1 of 8


(Rev 7/21/2017)                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                           NORTHERN DIVISION

FRANKENMUTH CREDIT UNION,

                  Plaintiff(s),
                                                                            Case Number 18-cv-12176-BC
v.
                                                                            Honorable Thomas L. Ludington
CHARLES R. FITZGERALD, et al.,

                  Defendant(s).
                                                           /


                       CASE MANAGEMENT AND SCHEDULING ORDER

     The Court has reviewed each parties’ statements for the case management plan and issues the
following:



                                  YOU WILL RECEIVE NO FURTHER NOTICE OF THESE DATES

                        Initial Disclosures Exchanged By:                                 December 4, 2018
                        Expert Disclosure, plaintiff Filed By:                              February 5, 2019
                        Expert Disclosure, defendant Filed By:                            February 26, 2019
                        Rule 26(a)(3)(B) Disclosures Filed By:                                 July 24, 2019
                        Discovery Cutoff:                                                     April 15, 2019
                        Settlement Conference:                                     April 24, 2019 at 3:00 pm
                        Motions Challenging Experts Filed By:                                 April 29, 2019
                        Dispositive Motions Filed By:                                          May 15, 2019
                        Motions in limine Filed By:                                          August 13, 2019
                        Pretrial Submissions By:                                          September 3, 2019
                        Final Pretrial Conference:                            September 10, 2019 at 3:00 pm
                        Trial Date:                                          September 24, 2019 at 8:30 a.m.

                                                           Non Jury Trial

                                Detailed information contained in body of order. Read Carefully:
                             SOME DEADLINES MAY BE SHORTER than Local Rules would allow.



I.          Computation of time under this order and under any notice of any scheduling order or notice
            in this cause shall be in conformity and accordance with Fed. R. Civ. P. 6(a).

II.         DISCOVERY.

            A. Discovery Plans. The Court encourages Rule 26 discovery plans agreeable to all parties
               provided that the plan contemplates prompt organization of the case. Disclosure required
               by Fed. R. Civ. P. 26(a)(1)(A), (B) and (C) shall be served on opposing counsel, but not
               filed with the Clerk, on or before December 4, 2018.
   Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18               PageID.249       Page 2 of 8




       B. Initial Disclosures. Disclosure of information regarding expert witnesses required by Fed.
          R. Civ. P. 26(a)(2) shall be made as follows: disclosure of an expert witness’s identity
          under Rule 26(a)(2)(A) shall be made within three (3) business days of the expert’s
          retention, other disclosures under Rule 26(a)(2)(B) and (C) shall be served on opposing
          counsel, but not filed with the Clerk, by plaintiff on or before February 5, 2019 and by
          defendant on or before February 26, 2019.

       C. Limitations on Filing Discovery. The parties are reminded that Fed. R. Civ. P. 5(d)
          and E.D. Mich. LR 26.2 prohibit the filing with the clerk depositions, interrogatories,
          requests for the production of documents, requests for admission, responses to such
          discovery material, and certificates of service except as provided for in Local Rule
          26.2. Additionally, disclosures under Rule 26(a)(1) and (2), the corresponding
          discovery requests and responses must not be filed with the Clerk until they are used
          in the proceedings or the Court orders them to be filed pursuant to Local Rule 26.2.
          See Fed. R. Civ. P. 5(d).

       D. Rule 16(a)3(B) Trial Disclosures. A list in the form required by Fed. R. Civ. P.
          26(a)(3)(A) and (B) of the lay and expert witnesses whom a party may call to testify along
          with counsel’s estimate of the time needed for direct examination at trial shall be filed
          with the Clerk and served on opposing counsel on or before July 24, 2019. Under Fed. R.
          Civ. P. 26(a)(3)(B) these disclosures are to be made at least 30 days before trial. Pursuant
          to this Order they are not to be made prior to the close of discovery. Note that these
          disclosures are different from those made under Fed. R. Civ. P. 26(a)(1)(A), (B), and (C).

       E. Discovery Cutoff. Discovery shall be completed on or before April 15, 2019. This Court
          will not order supplemental discovery to take place subsequent to the discovery cutoff
          date, but will reach the merits of discovery motions, including motions to compel, filed
          before the cutoff date. Discovery may be extended both before and after the discovery
          cutoff date by agreement of the parties if the extension of time does not affect the motion
          cutoff, final pretrial conference, or trial dates. Typically, the dispositive motion cutoff
          date must be at least 90 days before the final pretrial conference to ensure any motions are
          resolved at least ten days before the final pretrial conference. See E.D. Mich. L.R. 16.1(f).

       F. Discovery motions may be referred to the magistrate judge. Once a motion has been
          referred, all communication regarding that motion should be directed to the magistrate
          judge’s chambers.

III.   MOTIONS CHALLENGING EXPERT WITNESSES.

       A. The deadline for filing motions challenging the admissibility of expert witness testimony
          pursuant to Fed. R. Evid. 702, 703 or 705 is April 29, 2019.



                                                                                   Scheduling Order / Page 2
  Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                PageID.250      Page 3 of 8




      B. All such motions should include specific references to the witness’s deposition and to all
         other record material needed to establish the foundation for the motion. The full text of
         any unpublished source cited should be filed with the Court as an appendix. The appendix
         shall contain an index. As to cited deposition testimony, counsel must supply the Court
         with a transcript of cited page(s) together with the pages immediately adjacent to the cited
         material. If more than five pages are cited, or if the deposition is particularly relevant for
         adjudication, the entire deposition transcript should be included. When applicable, specific
         references in cited material should be underlined or highlighted. All citations must have
         page references.

IV.   DISPOSITIVE MOTIONS. Dispositive motions shall be filed on or before May 15, 2019.
      No party may file more than one motion for summary judgment or motion to dismiss without
      obtaining leave of court. Challenges to multiple counts of a complaint shall be brought in a
      single motion. When filing dispositive motions, parties shall proceed in accordance with the
      following:

      A. The parties are encouraged to clearly identify the type of motion being filed. The Federal
         Rules governing motions to dismiss and motions for summary judgment are not
         interchangeable.

      B. Facts stated in the statement of material facts must be supported with citations to either the
         pleadings, interrogatories, admissions, depositions, affidavits, or documentary exhibits.
         Counsel should submit the cited pages of deposition transcripts along with the pages
         immediately adjacent to the cited material. If more than five pages are cited, or if the
         deposition is particularly relevant for adjudication, the entire deposition transcript should
         be included. When applicable, specific references in cited material should be underlined
         or highlighted. The full text of any unpublished source, including unpublished opinions
         or opinions published only in a specialty reporter, should also be included as exhibits.
         There must be an index of the exhibits.

      C. The Court Clerk will send out a notice of the hearing date. The Court does not issue a
         briefing schedule. The Court enforces the response and reply due dates as set forth in L.R.
         7.1(e) and Fed. R. Civ. P. 6, even when the motion hearing is set in advance of the
         completion of briefing.

      D. One “courtesy” or “chambers” copy of all dispositive motion papers, as defined in E.D.
         Mich. LR 7.1(e)(1)(A), (including responses and replies) and all accompanying exhibits
         must be submitted directly to the judge’s chambers. Exhibits must have labels attached
         which extend beyond the right side of the paper. All papers must be firmly bound along
         the left margin (“book-style”) with binding combs, zip-band binding spines or wire
         binding spines is preferred. Courtesy copies that do not comply with formatting
         requirements, including exhibit tabs and book-style binding, will be returned for
         reformatting before they will be considered.


                                                                                  Scheduling Order / Page 3
     Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18               PageID.251      Page 4 of 8




         E. The chambers copy must be sent via first class mail the same day the document is e-filed,
            unless it relates to a court proceeding scheduled within the next five days or otherwise
            requires the immediate attention of the Court, in which case the chambers copy must be
            hand-delivered to chambers not later than the morning of the next business day after the
            document is e-filed.

V.       MOTIONS IN LIMINE must be filed by August 13, 2019. It is the intention of the Court that
         all motions in limine and responses shall be received by the final pretrial conference date,
         therefore counsel must strictly adhere to the deadlines set forth in L.R. 7.1(d)(2). Counsel
         should be prepared to address motions in limine at the final pretrial conference.

VI.      MOTION PRACTICE AND ORAL ARGUMENT.

         A. General Practice. Motions shall be clear and succinct. Briefs in support of motions must
            conform to the requirements of L.R. 7.1(d), and, in addition, shall contain a concise
            statement of facts supported by references to the record. If a brief is submitted separately
            from the motion or response, see L.R. 7.1.(d)(1)(A), detailed legal argumentation and
            factual summaries should be reserved for the brief and should not be included in the text
            of the motion or response.

         B. Courtesy Copies. A courtesy copy of nondispositive motion papers (including any
            responses and replies) that contain extensive exhibits totaling more than 50 pages, a
            courtesy copy should be submitted directly to judge’s chambers. Exhibits must have
            labels attached which extend beyond the right side of the paper. All papers must be firmly
            bound along the left margin (“book-style”) with binding combs, zip-band binding spines
            or wire binding spines are preferred. Courtesy copies that do not comply with formatting
            requirements, including exhibit tabs and book-style binding, will be returned for
            reformatting before they will be considered.

         C. Motion Hearings. The Court Clerk will send out a notice of the hearing date. The Court
            does not issue a briefing schedule. Responses and replies shall be filed according to the
            schedule set forth in L.R. 7.1(e) and Fed. R. Civ. P. 6. The Court will cancel oral
            argument if, after a review of the briefs, the Court finds that argument would be neither
            necessary nor helpful.

         D. Prohibition on Embedded Motions. Motions may not be included within or appended to a
            response or a reply, and under no circumstances may a motion be included within the text
            or footnotes of another motion. See L.R. 7.1(d)(1).

VII.     E-FILING.

         A. All attorneys should become familiar with the CM/ECF Policies and Procedures, which
            can found as an Appendix to the Local Rules.


                                                                                    Scheduling Order / Page 4
   Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                 PageID.252      Page 5 of 8




        B. An order to show cause why an attorney should be excused from mandatory electronic
           filing will issue against any attorney who disregards registering as a user of this District’s
           electronic document filing system.

        C. Please note that Federal Rule of Civil Procedure 5.2 requires the parties to redact certain
           information, including social-security numbers and birth dates, from electronically filed
           papers. It is the parties’ responsibility to maintain compliance with this rule and neither
           the Clerk’s Office nor the Court reviews papers to ensure personal information has not
           been made public.

        D. Note that the Local Rules distinguish between submitting and filing documents.
           Documents that are to be submitted must be furnished to the Court through the Utilities
           function of CM/ECF. Documents that are to be filed must be entered on the docket.
           Documents improperly filed on the docket will be stricken.

VIII.   ALTERNATIVE DISPUTE RESOLUTION.

        A. Case Evaluation. If the parties opt to participate in case evaluation pursuant to Michigan
           Court Rule 2.403, a stipulation for case evaluation should be submitted to the Court.
           Stipulations must state that the parties agree to be bound by all of the provisions of Mich.
           Ct. R. 2.403, including the provisions regarding sanctions. It is the responsibility of the
           attorneys to make sure that case evaluation is completed before the final pretrial
           conference.

        B. Facilitation. Facilitative mediation is a very effective method for case resolution and
           strongly encouraged. An experienced facilitator should be employed. This process can be
           used at any time during the litigation, but is most beneficial after the majority of the
           discovery is completed and before dispositive motions are filed. The parties may arrange
           for facilitation without contacting chambers. Alternatively, Judge Ludington encourages
           facilitation with the Magistrate Judges.

IX.     SETTLEMENT CONFERENCE: The settlement conference is set for April 24, 2019 at 3:00
        pm.

        A. Judge Ludington’s practice is to focus on the law applicable to the case and what counsel
           have learned about the facts in dispute during discovery. The parties will then be
           encouraged to assess the probability of different results and the associated economic
           implications. Negotiations will be encouraged, but Judge Ludington does not meet with
           either party without the opposing party present.

        B. Persons Required to Attend. The following person and entities shall personally attend the
           settlement conference:

            1. Trial counsel for each party;
                                                                                    Scheduling Order / Page 5
     Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                PageID.253       Page 6 of 8




             2. All parties who are natural persons;

             3. A representative on behalf of any other party;

             4. A representative of any insurance carrier which has undertaken the prosecution or
                defense of the case and has contractually reserved to itself the ability to settle the
                action.

         C. Representatives must possess full authority to engage in settlement discussions and to
            agree upon a full and final settlement.

X.       FINAL PRETRIAL CONFERENCE. The final pretrial conference shall take place on
         September 10, 2019 at 3:00 pm. Trial counsel for each party must attend. The following is
         the procedure counsel are to utilize to prepare for the final pretrial conference:

         A. Meet and Confer. Counsel for all parties are directed to confer in order to (1) reach any
            possible stipulations narrowing the issues of law and fact and (2) coordinate the
            identification of documents that will be offered in evidence at the trial. It shall be the duty
            of counsel for plaintiff to initiate that meeting and the duty of other counsel to respond to
            plaintiff’s counsel and to offer their full cooperation and assistance.

         B. Proposed Joint Jury Instructions. The parties are to provide to chambers a single set of
            proposed jury instructions at least one week before the Final Pretrial Conference. The
            proposed jury instructions should reflect both the instructions that the parties agree on and
            the instructions that they do not, with alternative instructions and supporting legal
            authority. Each instruction shall contain references to authority (e.g., “Devitt and
            Blackmar, Section 11.08”). Counsel are also to propose a summary of claims and a
            summary of defenses, and counsel are responsible for all instructions related to their
            specific claims or defenses. The proposed jury instructions shall be submitted to chambers
            before the close of business.

         C. Other Pretrial Matters.

             1. At least ONE WEEK prior to the final pretrial conference all counsel shall furnish to
                the court the following in proper form:

                 i. In jury cases, any requests for VOIR DIRE shall be submitted through the utilities
                    function of CM/ECF.

                 ii. A statement of claims or defenses, no longer than two pages, suitable to be read to
                     the jury during opening instructions shall be submitted through the utilities
                     function of CM/ECF.

                 iii. In non-jury cases, proposed FINDINGS OF FACT and CONCLUSIONS OF LAW
                      shall be submitted through the utilities function of CM/ECF and trial briefs shall
                                                                                        Scheduling Order / Page 6
  Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                   PageID.254       Page 7 of 8




                     be filed on the docket.

             2. If there are any disputes requiring determination in advance of trial,1 they should
                specifically be called to the Court’s attention no later than the date of submission of
                the final pretrial order.

             3. Requests for adjournment of the final pretrial conference should be made in
                accordance with section XIII of this Order.

XI.      TRIAL. Trial shall commence on 09/24/2019 at 8:30 a.m.

XII.     EXHIBITS DURING TRIAL.

         A. Use of electronic exhibits at trial is strongly suggested. Any party intending to use
            electronic aids to display evidence at trial shall disclose that intention to the Court and all
            other parties at or before the final pretrial conference. The parties are encouraged to
            contact the Court’s information technology consultant, Jason Owen, if they plan on using
            electronic exhibits. Mr. Owen can be reached at 810-341-7430. The Court requires full
            disclosure to opposing counsel of computer-generated visual or animated evidence and
            full disclosure of underlying data.

         B. One week prior to trial counsel shall submit an exhibit list. Counsel are required to mark
            all proposed hard-copy exhibits in advance of trial; any clearly marked method is
            acceptable. A consecutive numbering system should be used by each party. Numbers
            used by one party shall not be used by other parties. Two copies of exhibit binders should
            be provided to the Court on the first day of trial. If exhibits are voluminous, exhibits used
            for each witness should be bound separately.

         C. Counsel are required to keep track of all admitted exhibits during trial. Counsel must
            confer and consolidate copies of all exhibits admitted during the course of trial into a
            single binder or folder. Such exhibits should be ready to be turned over to the jury
            foreperson prior to closing jury instructions so that jury deliberations are not delayed.

         D. It is the responsibility of the parties to see that the record is complete at the conclusion of
            trial in accordance with the Local Rules.

XIII.    SCHEDULING ORDER CHANGES.

         All requests for extension of time or modification of the scheduling order shall be made in
         writing to the Court setting forth good cause, see Fed. R. Civ. P. 16(b), in a (1) stipulation by
         the parties with a proposed order or (2) motion that states that concurrence was sought and
         refused. The Court will consider the persuasiveness of the reasons for the extension and the

   1
        This includes motions in limine, disputes over specific jury instructions or the admissibility of
any evidence at trial upon which the parties desire to present authorities and argument to the Court.

                                                                                        Scheduling Order / Page 7
  Case 1:18-cv-12176-TLL-PTM ECF No. 58 filed 11/20/18                                        PageID.255     Page 8 of 8




       overall reasonableness of the request, including its effect on the other dates in the scheduling
       order.

XIV.   ATTORNEY ADMISSIONS.

       Local Rule 83.20 governs attorney admissions and outlines requirements for the admission of
       out-of-state counsel who wish to practice in this District. All inquiries regarding admission to
       the Eastern District must be directed to the Clerk’s Office at (989) 894-8800.

XV.    PROTECTIVE ORDERS AND FILING UNDER SEAL.

       A. The rules for entry of a protective order and filing documents or other information under
          seal are distinct. Compare E.D. Mich. L.R. 26.4 with E.D. Mich. L.R. 5.3.

       B. Protective orders should generally be submitted by stipulation, and cover information the
          parties agree is confidential or privileged. However, a stipulated protective order will not
          be entered if it requires that information covered by the order be filed under seal. Each
          document or exhibit that a party wishes to file under seal will be reviewed independently
          pursuant to the standards of Local Rule 5.3.


                                                                     s/Thomas L. Ludington
                                                                     THOMAS L. LUDINGTON
                                                                     United States District Judge

Dated: November 20, 2018


                                                   PROOF OF SERVICE

                           The undersigned certifies that a copy of the foregoing order was served
                           upon each attorney or party of record herein by electronic means or first
                           class U.S. mail on November 20, 2018.

                                                             s/Kelly Winslow
                                                             KELLY WINSLOW, Case Manager




                                                                                                           Scheduling Order / Page 8
